FILED
                           NOT FOR PUBLICATION                                 JUN 12 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ROYAL BRADFORD KEIFE, on behalf                  No. 13-15531
of himself and all others similarly situated,
                                                 D.C. No.     3:10-cv-00546-LRH-
              Plaintiff - Appellant,             VPC

 v.

METROPOLITAN LIFE INSURANCE                      MEMORANDUM*
COMPANY,

              Defendant - Appellee.



BRENDA J. SIMON, on behalf of herself            No. 13-15562
and all others similarly situated,
                                                 D.C. No. 3:11-cv-00916-LRH-
              Plaintiff - Appellant,             VPC

 v.

METROPOLITAN LIFE INSURANCE
COMPANY,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Nevada

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                         -2-
                      Larry R. Hicks, District Judge, Presiding

                        Argued and Submitted June 9, 2015
                            San Francisco, California

Before: SILVERMAN, GOULD, and HURWITZ, Circuit Judges.

      Plaintiffs Royal Bradford Keife and Brenda J. Simon appeal the district

court’s entry of summary judgment in favor of Defendant Metropolitan Life

Insurance Company in Plaintiffs’ consolidated putative class action. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we AFFIRM.

      We review a district court’s grant of summary judgment de novo. Fichman

v. Media Ctr., 512 F.3d 1157, 1159 (9th Cir. 2008). In the present case, Plaintiffs

bring a sole cause of action against MetLife for breach of contract. “Under Nevada

law, ‘the plaintiff in a breach of contract action [must] show (1) the existence of a

valid contract, (2) a breach by the defendant, and (3) damage as a result of the

breach.’” Rivera v. Peri & Sons Farms, Inc., 735 F.3d 892, 899 (9th Cir. 2013),

cert. denied, 134 S. Ct. 2819 (2014) (quoting Saini v. Int’l Game Tech., 434 F.

Supp. 2d 913, 919-20 (D. Nev. 2006)).

      Even assuming that MetLife breached the terms of the Federal Employees’

Group Life Insurance Policy by paying the death benefits due by way of a retained

asset account instead of a lump-sum check, Plaintiffs have failed to present
                                         -3-
sufficient facts establishing that they have suffered any damages as a result of that

alleged breach. Therefore, the district court properly entered summary judgment

against Plaintiffs on their claim for breach of contract. See Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986).

      AFFIRM.